Citation Nr: 1424760	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  12-05 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a bilateral eye disability. 



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from August 1950 to June 1954. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which, in pertinent part, denied entitlement to service connection for a bilateral eye condition. 

In June 2013, the Veteran testified before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

This matter was remanded by the Board in July 2013.  As there has been substantial compliance with the remand directives, the Board finds that it may proceed with adjudication of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran's bilateral eye disability is not among the disabilities for which presumptive service connection for ionizing radiation exposure is warranted. 

2. The Veteran did not engage in the onsite participation in atmospheric detonation of a nuclear device or occupation of Hiroshima or Nagasaki Japan during the period beginning on August 6, 1945 and ending July 1, 1946.

3. The Veteran's bilateral eye disability is not a radiogenic disease. 

4. The Veteran's bilateral eye disability was not present during service and did not develop as a result of any incident during service, to include exposure to ionizing radiation.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral eye disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 38 C.F.R. §§ 3.303, 3.309, 3.311, (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Assist and Notify

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice requirements were met in this case by a letter sent to the Veteran in August 2011. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA medical records and private treatment records from Dr. R.G. are in the claims file.  In July 2013, the Board remanded this matter for private treatment records from Dr. W.  No private treatment records have been procured from this particular physician because none have been identified.  This is despite the Veteran being afforded opportunities to do so.  Pursuant to the Board's July 2013 remand, the RO was instructed to provide the Veteran with medical release forms to obtain private treatment records, including those from Dr. W.  The RO sent a July 2013 letter to the Veteran providing medical release forms and requesting private treatment records.  To date, the Veteran has not responded.  The Board finds that it has no further obligation to secure these records.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (holding that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the purtative evidence."). 

The Board notes that the record reflects that the Veteran is receiving Social Security Administration (SSA) benefits.  The Veteran's SSA records have not been associated with the file.  When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from SSA.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  After thorough review of the record and the Veteran's particular circumstances, the Board finds that the Veteran's SSA records are not relevant to his claim and need not be obtained and associated with the file.  In this regard, the Board notes that the Veteran has never asserted that his Social Security benefits were granted based on disability and the claims file contains a SSA basic inquiry form that left the portion of the form regarding disability benefits (specifically, a box for listing date of onset of disability) for the Veteran blank. 

The Board also notes that the Veteran has not been afforded a VA examination; however, an examination is not necessary.  As will be discussed further below, there is no probative lay or medical evidence suggesting that Veteran's claimed condition may be associated with service, to include due to ionizing radiation exposure.  See McLendon v. Nicholson, 20 Vet App. 79 (2006). 

Significantly, neither the Veteran nor his representative have identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000). 



II. Analysis 

The Veteran seeks service connection for a bilateral eye disability due to in-service radiation exposure. 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007).  

For claims involving ionizing radiation, service connection can be achieved in three ways.  First, service connection for a disability based upon exposure to ionizing radiation can be awarded on a presumptive basis for diseases specific to veterans exposed to radiation under 38 C.F.R. § 3.309(d).  Service connection can also be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Lastly, as stated above, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee, 34 F.3d at 1043.  

In a June 2013 hearing, the Veteran testified that he was exposed to ionizing radiation when he visited Nagasaki, Japan in 1953.  The Veteran attributes this in-service exposure to his current bilateral eye condition.  

The Veteran's August 1950 enlistment examination report reveals defective vision in both eyes, which the examiner noted was corrected by the use of glasses.  Medical records throughout service do not reveal any further complaints, treatment, or diagnosis of an eye condition.  During his May 1954 separation examination, the Veteran did not report any eye problems and a clinical evaluation of the eyes was normal.  

VA treatment records from December 15, 2004 through June 22, 2007 reveal that the Veteran denied any visual changes, diplopia, photophobia, cataracts, glaucoma, or history of eye trauma.

The Veteran's private physician, Dr. R.G. submitted a letter dated January 2011.   In the letter, Dr. R.G. noted that the Veteran's vision in the left eye has been decreasing over the past couple of years.  He stated that the Veteran's vision was 20/30 in the right eye and 20/40 in the left eye with some mild metamorphopsia.  The physician also noted mild cataract bilaterally in the anterior segments of his eyes.  The Veteran showed posterior vitreous detachments bilaterally and definite mascular puckering in the left eye with some tractional thickening. 

VA treatment records from January 2011 to September 2013 also reveal a diagnosis of macular pucker, cataracts, and myopia. 

The Board finds that presumptive service connection under 38 C.F.R. § 3.309(d) is not warranted.  There are 21 types of cancer which are presumptively service connected under 38 C.F.R. § 3.309(d) if the veteran has "participated in a radiation-risk activity."  Here, the Veteran has been not been diagnosed with any of the conditions listed 38 C.F.R. § 3.309(d).  Furthermore, the evidence does not indicate that the Veteran engaged in one of the specific radiation risk activities set forth in 38 C.F.R. § 3.309(d)(3).  Under 38 C.F.R. § 3.309(d)(3), "radiation risk activity" means the onsite participation in atmospheric detonation of a nuclear device or occupation of Hiroshima or Nagasaki Japan during the period beginning on August 6, 1945 and ending July 1, 1946.  The Veteran's DD-214 shows that he began service in August 1950, several years after July 1946.  Based on the foregoing, the presumptive provisions of 38 C.F.R. § 3.309(d) are inapplicable. 

However, service connection can also be awarded based on exposure to ionizing radiation if the Veteran subsequently develops a radiogenic disease under 38 C.F.R. § 3.311.  The regulation provides a list of recognized radiogenic diseases, and the regulatory time period when the diseases must manifest.  38 C.F.R. § 3.311(b)(5).  If the Veteran has one of the radiogenic diseases, the case will be referred to the Under Secretary for Benefits for review as to whether sound scientific medical evidence supports the conclusion that it is at least as likely as not that the Veteran's disease resulted from radiation exposure during service.  If a claim is based on a disease other than those listed under 38 C.F.R. § 3.311(b)(2), VA shall consider the claim under the provisions of 38 C.F.R. § 3.311, provided that the Veteran has cited or submitted "competent scientific or medical evidence" that the claimed condition is a radiogenic disease.  

The Board notes that posterior subscapular cataracts are set forth in 38 C.F.R. § 3.311(b)(2) as a radiogenic disease.  However, a letter dated in January 2011 from Dr. R.G., indicates that the Veteran had cataracts in the anterior part of his eye.  Anterior cataracts do not qualify as a radiogenic disease under 38 C.F.R. § 3.311(b)(2).  In addition, the Veteran has not cited or submitted competent scientific or medical evidence that he has posterior subscapular cataracts or that his bilateral eye condition qualifies as a radiogenic disease.  Thus, the procedural development mandates under 38 C.F.R. § 3.311 for claims based on exposure to ionizing radiation are not applicable. 

Lastly, the Board finds that service connection is not warranted on a direct basis as there is no competent evidence indicating that the Veteran's bilateral eye disability was caused by in-service radiation exposure.  The Veteran's service treatment records do not reveal any complaints, treatment, or diagnosis of an eye condition, other than defective vision.  During his May 1954 separation examination, the Veteran did not complain of any eye problems and a clinical evaluation of his eyes was normal. 

Furthermore, post-service treatment records do not attribute the Veteran's bilateral eye condition to in-service radiation exposure.  VA treatment records from January 2011 to September 2013 only show a diagnosis of macular pucker, cataracts, and myopia.  Likewise, the January 2011 letter from Dr. R.G. only demonstrate that the Veteran has decreasing vision, mild cataract bilaterally in the anterior segments of his eyes, posterior vitreous detachments bilaterally and definite mascular puckering.  At no point does Dr. R.G. link the Veteran's eye disability to service or radiation exposure. 

The Veteran asserts that his private physician, Dr. W. has made a "remark" about his claimed radiation exposure.  However, the Veteran has not submitted any records from Dr. W or provided the RO with any information to obtain those records.  

Thus, the only evidence linking in-service ionizing radiation to the Veteran's eye condition is his own assertions.  The Veteran is competent to testify to as his observations, however, the etiology of his bilateral eye condition falls outside the realm of common knowledge of a lay person.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).

Without competent and credible evidence of an association between the Veteran's condition and his active duty, service connection is not warranted.  As the preponderance of the evidence is against the Veteran's service connection claim, the benefit-of-the-doubt rule does not apply, and the Veteran's service connection claim for bilateral eye condition as due to ionizing radiation is denied.  See 38 U.S.C.A §5107.


ORDER

Entitlement to service connection for a bilateral eye disability is denied. 



____________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


